—In a proceeding pursuant to CPLR article 78 to review a determination of the State of New York Division of Housing and Community Renewal, dated May 24, 1990, the Division purportedly appeals from an order of the Supreme Court, Queens County (Santucci, J.), dated November 27, 1990, which, inter alia, remitted the matter to it for reconsideration.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an intermediate order in a proceeding pursuant to CPLR article 78 (see, CPLR 5701 [b]; Matter of Luebbe v Town of Brookhaven Zoning Bd. of Appeals, 120 AD2d 731). Lawrence, J. P., Eiber, O’Brien and Ritter, JJ., concur.